 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   GARRETT JAMES CLUFF,                                Case No.: 21cv115-L-LL
12                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
13   v.                                                  DISMISS AS MOOT
14   UNITED STATES CUSTOMS AND
                                                         [ECF No. 4]
     BORDER PROTECTION, et al.,
15
                                    Defendants.
16
17         Pending before the court is a motion to dismiss filed by Defendant United States
18   Customs and Border Protection. [ECF no. 4.] In lieu of opposing the motion, Plaintiff
19   filed an amended complaint. [ECF no. 5.] Accordingly, motion to dismiss is denied as
20   moot. See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
21   Defendants shall file a response to the amended complaint, if any, no later than the time
22   provided for in Federal Rule of Civil Procedure 15(a)(3).
23         IT IS SO ORDERED.
24   Dated: June 1, 2021
25
26
27
28

                                                     1
                                                                                     21cv115-L-LL
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     2
         21cv115-L-LL
